Circuit Court for Montgomery County
Case No. 29702-M
Argued: October 3, 2014
                                          IN THE COURT OF APPEALS

                                               OF MARYLAND

                                            Misc. Docket AG No. 99

                                             September Term, 2013




                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                            TALIEB NILAJA WILLS




                                              Barbera, C.J.
                                              Harrell
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts,
                                                              JJ.


                                            PER CURIAM ORDER




                                             Filed: October 3, 2014
ATTORNEY GRIEVANCE                  *     In the
COMMISSION OF MARYLAND
                                    *     Court of Appeals

          v.                        *     of Maryland

                                    *     Misc. Docket AG No. 99
TALIEB NILAJA WILLS
                                    *     September Term, 2013


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day October 2014,

     ORDERED,   by   the   Court   of   Appeals    of   Maryland,   that the

Respondent, Talieb Nilaja Wills, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Talieb Nilaja Wills from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Talieb Nilaja Wills.



                                          /s/ Mary Ellen Barbera
                                         Chief Judge